Citation Nr: 0935275	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-10 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
(GI) disorder, claimed as gastroesophageal reflux disease 
(GERD), on a direct basis and as secondary to service-
connected duodenal ulcer.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to February 
1955 and from May 1955 to May 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Office (RO) in Jackson, 
Mississippi.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Evidence of record in the current appeal reflects diagnoses 
of depression, anxiety, and a cognitive disorder.  
Importantly, however, by a February 2004 rating action, the 
RO denied service connection for a psychiatric disability 
other than PTSD.  

Although notified of the February 2004 decision, the Veteran 
did not initiate an appeal of that denial.  The 
representative's inclusion of the issue of entitlement to 
service connection for a psychiatric disability other than 
PTSD in an August 2009 statement may be construed as a claim 
to reopen this previously denied issue.  Thus, the issue of 
whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a psychiatric disability other than PTSD is 
referred to the agency of original jurisdiction (AOJ) for 
appropriate action.  


FINDINGS OF FACT

1.  A chronic GI disorder, claimed as GERD, is not currently 
shown.  

2.  PTSD is not currently shown.  


CONCLUSIONS OF LAW

1.  A GI disorder, claimed as GERD, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 3.303 (2008).  

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303, 
3.304(f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the service 
connection claims adjudicated herein.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly related to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In the present case, the Veteran asserts that he developed a 
GI disorder as a result of his service-connected duodenal 
ulcer.  According to the applicable law and regulation, 
service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008).  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be evidence of:  (1)  a 
current disability; (2)  a service-connected disability; and 
(3)  a medical nexus establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  In addition, 
service connection is granted for aggravation of a 
nonservice-connected disability caused by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

An amendment to 38 C.F.R. § 3.310 became effective on 
October 10, 2006.  As the Veteran filed his claim prior to 
that date, however, the older, more liberal version is 
applicable to the current appeal as the new version would 
have impermissible retroactive effect.  See VAOPGCPREC 
7-2003.  

In any event, and regardless of the basis for the award of a 
claim for service connection, service connection may only be 
granted for a current disability.  When a claimed condition 
is not shown, there may be no grant of service connection.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability).  
"In the absence of proof of a present disability there can 
be no valid claim."  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

A GI Disorder, Claimed as GERD

In considering the matter of in-service incurrence, the Board 
acknowledges that service treatment records include the 
Veteran's periodic complaints of epigastric distress mainly 
before meals.  Importantly, however, these complaints were 
associated with a duodenal ulcer.  

Of particular significance to the Board is the fact that 
service treatment records are negative for any findings of 
GERD.  Indeed, an upper gastrointestinal (UGI) series 
completed in December 1958 showed a normal esophagus, and a 
follow-up UGI series completed in March 1961 also failed to 
reflect any findings of esophageal pathology.  Further, the 
May 1961 separation examination was negative for GI 
pathology.  As such, the Board concludes that the evidence 
does not support the presence of GERD during active duty.  

Moreover, post-service medical records are negative for a 
diagnosis of GERD or any other GI pathology except the 
already service-connected duodenal ulcer.  In this regard, 
the Board acknowledges that these reports reflect the 
Veteran's periodic complaints of heartburn, reflux, and 
difficulty swallowing.  At an October 2003 VA 
gastrointestinal examination, the examiner diagnosed GERD per 
history.  

Despite the Veteran's subsequent occasional complaints of 
heartburn, reflux, and difficulty swallowing, however, a 
diagnosis of GERD has not been made.  Indeed, an UGI series 
conducted in conjunction with an April 2004 VA 
gastrointestinal examination was normal with no evidence of a 
hiatal hernia, gastroesophageal reflux, or esophagitis.  More 
recent medical records do not refute these findings.  

Of particular significance in the present appeal is the fact 
that a GI disorder, claimed as GERD, has not been shown.  
Without a finding that the Veteran has GERD, service 
connection for such a disorder cannot be awarded on any 
bases.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(in the absence of proof of a present disability, there can 
be no valid claim).  Consequently, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a GI disorder, claimed as GERD, and the 
reasonable doubt doctrine is not for application.  

PTSD

In addition to the laws and regulations outlined above, 
service connection for PTSD in particular 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2008).  

The Veteran maintains that he has PTSD as a result of being 
fearful for his life on several occasions during active duty.  
Specifically, he contends that he "died three times" when 
water came rushing in when he attempted to close the 
starboard bow door on his ship.  He also asserts that his 
ship was subjected to enemy fire when it was sent up a river 
at night.  See, e.g., January 2006 hearing transcript (T.) 
at 4-5, 12-13.  In this regard, the Board notes that service 
personnel records do not confirm his combat service.  

In any event, of particular significance to the Board are the 
numerous post-service medical records which fail to reflect a 
diagnosis of PTSD.  At a May 2005 VA outpatient psychiatric 
treatment session, the examiner diagnosed, on Axis I, 
depression not otherwise specified and recommended ruling out 
PTSD.  Subsequent VA psychiatric evaluations confirmed the 
presence of only psychiatric disabilities other than PTSD-to 
include depression, anxiety, and a cognitive disorder.  At VA 
outpatient psychiatric evaluations completed in June and July 
2005, the Veteran was specifically found not to meet the 
criteria for PTSD.  

While some PTSD symptoms were shown at subsequent August and 
December 2005 VA outpatient treatment sessions, the only 
psychiatric diagnosis made at those times was depression not 
otherwise specified.  Indeed, the only psychiatric disability 
included on his current medical problems list is depression.  

Therefore, the Board finds that the weight of the competent 
evidence of record reflects that the Veteran has a 
psychiatric disorder other than PTSD.  As a preponderance of 
the evidence is against a finding that he has a current 
diagnosis of PTSD, further discussion of in-service stressors 
and consideration of any association between those in-service 
stressors and current symptomatology, is not necessary.  
38 C.F.R. § 3.304(f) (2008).  

Indeed, without a finding that the Veteran has a diagnosis of 
PTSD, service connection for the disorder is not warranted.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of a present disability, there can be no 
valid claim).  

Additional Considerations

With respect to both claims, in addition to the absence of 
post-service diagnoses of a chronic GI disorder, claimed as 
GERD, and PTSD, the evidence of record includes the Veteran's 
statements and sworn testimony asserting a continuity of 
pertinent symptomatology since service.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

As noted above, in rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 
57.  

In this case, the Veteran has described gastrointestinal and 
psychiatric symptomatology since service.  He is competent to 
report such symptoms (which come to him through his senses) 
because such actions require only personal knowledge.  Layno, 
6 Vet. App. at 470.  

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In this case, the Board finds that the Veteran's reported 
history of continued gastrointestinal and psychiatric 
symptomatology since active service, while competent, is 
nonetheless not credible.  Significantly, his reported 
history of continued symptomatology since active service is 
inconsistent with the other evidence of record.  Indeed, 
despite these contentions, in-service, as well as 
post-service, treatment records are negative for diagnoses of 
GERD and PTSD.  

The Board has weighed the Veteran's statements as to 
continuity of relevant symptomatology against the absence of 
diagnosed GERD and PTSD and finds that his recollections as 
to symptoms experienced in the distant past, made in 
connection with a claim for benefits, to be less probative.  
Therefore, continuity has not been established here, either 
through the competent evidence or through his statements.  

The Board has also considered the Veteran's statements and 
testimony asserting a nexus between his currently-diagnosed 
disorders and active duty service.  While the Board 
reiterates that he is competent to report symptoms as they 
come to him through his senses, GERD and PTSD are not the 
types of disorders that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  See Robinson 
v. Shinseki, 557 F.3d 1355 (2009).  

Such competent evidence has been provided by the medical 
personnel who have examined him during the current appeal and 
by service records obtained and associated with the claims 
file.  Here, the Board attaches greater probative weight to 
the clinical findings than to his statements.  See Cartright, 
2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeals are denied.

Duties to Notify and to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in March 2004 (with regard to his GERD 
claim) and in May 2005 (with regard to his PTSD claim) that 
fully addressed all notice elements and were sent prior to 
the respective initial RO decisions in this matter.  The 
letters informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

To the extent that VA erred in not providing to the Veteran 
full 38 U.S.C.A. § 5103(a)-complaint notice (including the 
specific secondary service connection criteria pertaining to 
his GERD claim), the Board finds that the presumption of 
prejudice flowing from any such error has been rebutted.  
Significantly, in multiple statements submitted during the 
current appeal, the Veteran has expressed his belief that he 
has GERD as a result of his service-connected duodenal ulcer.  

As the record shows that the Veteran has actively 
participated in presenting arguments in support of the 
secondary service connection aspect of his claim, and has, in 
fact, expressed his understanding of the information and 
evidence necessary to substantiate the secondary service 
connection aspect of this issue, the Board concludes that any 
38 U.S.C.A. § 5103(a)-complaint notice error in this case did 
not preclude him from effectively participating in the 
processing of his claim.  Thus, the Board finds such error in 
notification to be harmless.  See Shinseki v. Sanders, 556 
U.S. ___ (2009).  

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish effective dates.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2008). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA and private medical records 
adequately referenced by the Veteran.  Also, in January 2006, 
he testified before a decision review officer at the RO with 
regard to his PTSD claim.  

In addition, in April 2004, the Veteran underwent a VA 
gastrointestinal examination.  The Board further finds that 
this examination is adequate for evaluation purposes.  
Specifically, the VA examiner reviewed the Veteran's medical 
records, interviewed the Veteran, and conducted an 
examination.  The evaluation included an upper 
gastrointestinal series.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  

The Board acknowledges that the Veteran has not been accorded 
a VA examination pertinent to his PTSD claim.  Further review 
of the claims folder indicates, however, that outpatient 
psychiatric evaluations have shown psychiatric diagnoses 
other than PTSD.  These treating physicians have specifically 
concluded that, while the Veteran exhibited some symptoms of 
PTSD, he did not meet the full criteria for a diagnosis of 
this disorder.  Consequently, the Board finds that a remand 
of the Veteran's PTSD claim to accord him an opportunity to 
undergo a PTSD examination is not necessary.  

Moreover, the Board notes that, after issuance of the 
November 2004 statement of the case (SOC) pertaining to the 
Veteran's GERD claim, additional VA medical records were 
obtained in the conjunction with the adjudication of his PTSD 
claim.  In relevant part, some of these reports note his 
complaints of heartburn, reflux, and difficulty swallowing.  

Importantly, however, such records are duplicative of 
evidence previously obtained, associated with the claims 
folder, and considered by the RO (at the time of the November 
2004 SOC).  Thus, the Board finds that a remand to accord the 
AOJ an opportunity to readjudicate the GERD claim in light of 
the additional VA outpatient treatment records received after 
the issuance of the November 2004 SOC is not necessary.  See 
38 C.F.R. § 19.31(b) (2008) (regarding the receipt of 
additional pertinent evidence after issuance of an SOC or the 
most recent supplemental statement of the case).  

In addition, the Board concludes that available records and 
medical evidence have been obtained in order to make an 
adequate determination as to the claims on appeal.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of these issues that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of these claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Service connection for a GI disorder, claimed as GERD, is 
denied.  

Service connection for PTSD is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


